Rex, J.
From the facts found by the district court, it is quite clear that, however fraudulent the purpose and intent of Rooker and Hickox were, in the transfer of the *5notes afterward sold by Hickox to Carpenter, and however fraudulent the intent and purpose of Hickox were, in the sale and delivery of them to Carpenter, such intent and purpose did not in any wise affect the good faith of Carpenter in the transaction.
The notes were all negotiable, and were received by Carpenter from Hickox, without notice of the fraud charged by the plaintiff, for a valuable consideration allowed on his part for them; and, under the well-settled, principles of commercial law, Carpenter is the legal holder and owner of them, and, as against Rooker or Hickox, or the creditors of either of them, is entitled to the proceeds thereof.
The fact, as found by the district court, that under the agreement Carpenter was to retain the possession of the property sold until the conditions precedent to the execution and delivery of the deed by Carpenter and wife were performed by Hickox, does not affect Carpenter’s title to the notes in question. He had paid value for the notes, by relinquishing a valuable right in the property sold, on the credit thereof.
At the time the notes in question were sold and delivered by Hickox to Carpenter, the note of Harrison L. Conly, of November 10, 1866, for $200, payable to Nelson Rooker, or bearer, two years after date, was past due, and it is claimed by counsel that, being past due, it was dishonored on its face, and the defendant took it subject to all the equities and defects of title which attached to it in the hands of his assignor.
Of this the plaintiff has no right to complain. She had acquired no equity in the note, either before its transfer by Rooker to Hickox or by Hickox to the defendant, and the fact that the defendant holds it subject to any defence the maker, Conly, may have against it, does not entitle the plaintiff- to claim an equity in it as the creditor of the payee.
The remaining point urged by counsel, to defeat the title of Carpenter to the notes in question, is the inadequacy of, the price paid by him for them.
*6This question is, as we think, virtually disposed of by the district court in the finding, that the notes were received by Carpenter in part performance of the agreement on the part of Hiekox, in good faith, and without notice of any fraud on the part of Rooker, or of Hiekox. To defeat the-title of Carpenter to the notes, on the ground of inadequacy of the price paid for them, the inadequacy must be such,, under the circumstances, as to impeach the good faith of the purchase. The circumstances given in evidence in the district court are not disclosed by the record; but we are bound to presume that they were such as fully sustained the finding by that court of good faith on the part of Carpenter. We are not called upon to review the findings of the district court, but simply to pronounce judgment upon, the facts stated in the record.
These facts, in our opinion, entitle Carpenter to a judgment in his favor.

Judgment for defendant.

Welch, C.J., White, Gilmore, and McIlvaine, JJ., concurred.